Judge GRABER
respectfully dissents.
The BIA abused its discretion by denying the motion to reopen as numerically barred without addressing whether the numerical limitation could be tolled as a result of Zhu’s claim of ineffective assistance of counsel by her second attorney. See Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir.2003) (“[t]his court [ ] recognizes equitable tolling of deadlines and numerical limits on motions to reopen”); Mejia v. Ashcroft, 298 F.3d 873, 879-80 (9th Cir.2002) (BIA abused its discretion by failing to address argument before it). Accordingly, she would remand for the BIA to make a determination regarding equitable tolling.